           Case 1:21-cv-01555-LTS Document 9 Filed 06/17/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASUAN J. BULLOCK,

                                Plaintiff,
                                                                 21-CV-1555 (LTS)
                    -against-
                                                             ORDER OF DISMISSAL
ERIC UNKNOWN, et al.,

                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated May 3, 2021, Judge Louis L. Stanton of this Court directed Plaintiff to

submit a change of address form within thirty days of the date of that order because the Court’s

orders had been returned as undeliverable. (ECF 8.) Judge Stanton informed Plaintiff that failure

to update the Court with his address would result in the action being dismissed without prejudice,

under Rule 41(b) of the Federal Rules of Civil Procedure, for failure to prosecute. On May 19,

2021, Judge Stanton’s May 3, 2021 order was returned to the Court as undeliverable. On June 16,

2021, the Clerk of Court reassigned the matter to the Court’s docket.

                                             CONCLUSION

       Accordingly, the Court dismisses the action without prejudice for failure to prosecute. See

Fed. R. Civ. P. 41(b).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
          Case 1:21-cv-01555-LTS Document 9 Filed 06/17/21 Page 2 of 2



demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   June 17, 2021
         New York, New York

                                                    /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                      Chief United States District Judge




                                               2
